Name: 82/887/EEC: Council Decision of 13 December 1982 adopting a concerted action project for the European Economic Community in the field of shore-based marine navigation aid systems
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D088782/887/EEC: Council Decision of 13 December 1982 adopting a concerted action project for the European Economic Community in the field of shore-based marine navigation aid systems Official Journal L 378 , 31/12/1982 P. 0032 - 0036 Spanish special edition: Chapter 07 Volume 3 P. 0144 Portuguese special edition Chapter 07 Volume 3 P. 0144 +++++( 1 ) OJ NO C 256 , 8 . 10 . 1981 , P . 7 . ( 2 ) OJ NO C 238 , 13 . 9 . 1982 , P . 111 . ( 3 ) OJ NO C 348 , 31 . 12 . 1981 , P . 24 . ( 4 ) OJ NO C 7 , 29 . 1 . 1974 , P . 6 . COUNCIL DECISION OF 13 DECEMBER 1982 ADOPTING A CONCERTED ACTION PROJECT FOR THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF SHORE-BASED MARINE NAVIGATION AID SYSTEMS ( 82/887/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE DRAFT FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS A CONCERTED ACTION PROJECT FOR COMMUNITY RESEARCH IN THE FIELD OF MARINE NAVIGATION AID SYSTEMS MAY CONTRIBUTE TO THE REDUCTION OF THE RISK OF ACCIDENTS IN COASTAL AREAS AND PORTS , AND , CONSEQUENTLY , TO THE PROTECTION OF HUMAN LIFE AND THE SAFETY OF SHIPS AND THEIR CARGO , AND THE PREVENTION OF POLLUTION ON THE SHORE AND IN COASTAL WATERS ; WHEREAS A RESEARCH PROGRAMME IN THE FIELD OF MARINE NAVIGATION AID SYSTEMS WAS PROPOSED IN 1979 BY THE FINNISH AND FRENCH DELEGATIONS WITHIN THE FRAMEWORK OF EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) ; WHEREAS THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) ACKNOWLEDGED THE COMMUNITY INTEREST OF THE SAID PROGRAMME ON 8 APRIL 1981 ; WHEREAS IN ITS RESOLUTION OF 14 JANUARY 1974 ON AN INITIAL OUTLINE PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 4 ) THE COUNCIL EMPHASIZED THAT AN APPROPRIATE APPROACH SHOULD BE ADOPTED TOWARDS THE WHOLE RANGE OF AVAILABLE WAYS AND MEANS , INCLUDING CONCERTED ACTION PROJECTS , AND THAT , WHENEVER IT PROVED DESIRABLE , NON-MEMBER STATES , PARTICULARLY EUROPEAN ONES , SHOULD BE ASSOCIATED IN THOSE PROJECTS ; WHEREAS THE MEMBER STATES INTEND TO IMPLEMENT , IN ACCORDANCE WITH THE RULES AND PROCEDURES APPLICABLE TO THEIR NATIONAL PROGRAMMES , THE RESEARCH PROJECTS DESCRIBED IN ANNEX I AND ARE PREPARED TO COORDINATE THEM AT COMMUNITY LEVEL FOR A PERIOD OF THREE YEARS ; WHEREAS INTERNATIONAL ORGANIZATIONS ARE CARRYING OUT PROJECTS IN THIS FIELD ; WHEREAS ACCOUNT SHOULD BE TAKEN OF SUCH PROJECTS SO AS TO PRECLUDE DUPLICATION OF EFFORT ; WHEREAS CERTAIN EQUIPMENT AND PROCEDURES SHOULD , IF APPROPRIATE , BE THE SUBJECT OF AGREEMENTS WITHIN THE FRAMEWORK OF THE COMPETENT ORGANIZATIONS ; WHEREAS THE IMPLEMENTATION OF THIS RESEARCH REQUIRES A FINANCIAL OUTLAY OF THE ORDER OF 10 MILLION ECU ON THE PART OF THE COMMUNITY AND THE MEMBER STATES ; CONSIDERING THE OPINION DELIVERED BY CREST ON THE COMMISSION PROPOSAL , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMUNITY SHALL IMPLEMENT , OVER A PERIOD OF THREE YEARS FROM 1 JANUARY 1983 , A CONCERTED ACTION RESEARCH PROJECT IN THE FIELD OF SHORE-BASED MARINE NAVIGATION AID SYSTEMS , HEREINAFTER REFERRED TO AS " THE PROJECT " . THE PROJECT SHALL CONSIST OF THE COORDINATION AT COMMUNITY LEVEL OF THE RESEARCH DEFINED IN ANNEX I FORMING PART OF THE RESEARCH PROGRAMMES OF THE MEMBER STATES , TAKING INTO ACCOUNT THE WORK BEING CARRIED OUT IN THE FIELD IN QUESTION BY INTERNATIONAL ORGANIZATIONS AND ENSURING THAT THE INTERNATIONAL CHARACTER OF MARINE NAVIGATION , AND CONSEQUENTLY OF ALL THE RULES GOVERNING IT , IS BORNE IN MIND . ARTICLE 2 THE COMMISSION SHALL BE RESPONSIBLE FOR THE CO-ORDINATION REFERRED TO IN ARTICLE 1 . ARTICLE 3 THE FUNDS ESTIMATED AS NECESSARY FOR THE COMMUNITY CONTRIBUTION TO THE COORDINATION SHOULD BE 2.1 MILLION ECU INCLUDING EXPENDITURE ON A STAFF OF ONE . ARTICLE 4 TO HELP IMPLEMENT THE PROJECT , A CONCERTED ACTION COMMITTEE FOR SHORE-BASED MARINE NAVIGATION AID SYSTEMS HEREINAFTER REFERRED TO AS " THE COMMITTEE " , SHALL BE SET UP . A PROJECT LEADER SHALL BE APPOINTED BY THE COMMISSION IN AGREEMENT WITH THE COMMITTEE . THE TERMS OF REFERENCE AND COMPOSITION OF THE COMMITTEE ARE SET OUT IN ANNEX II HERETO . THE COMMITTEE SHALL ADOPT ITS OWN RULES OF PROCEDURE . THE COMMITTEE SECRETARIAT SHALL BE PROVIDED BY THE COMMISSION . ARTICLE 5 1 . IN ACCORDANCE WITH A PROCEDURE TO BE LAID DOWN BY THE COMMISSION AFTER CONSULTING THE COMMITTEE , STATES PARTICIPATING IN THE PROJECT AND THE COMMUNITY SHALL EXCHANGE ALL USEFUL INFORMATION CONCERNING THE IMPLEMENTATION OF RESEARCH RELATING TO THE PROJECT ON A REGULAR BASIS . PARTICIPATING MEMBER STATES SHALL SUPPLY THE COMMISSION WITH ALL THE INFORMATION NEEDED FOR COORDINATION PURPOSES . THEY SHALL ALSO ENDEAVOUR TO SUPPLY THE COMMISSION WITH INFORMATION ON RESEARCH ON THE SUBJECT WHICH IS EITHER PLANNED OR HAS BEEN CARRIED OUT BY BODIES FOR WHICH THEY ARE NOT RESPONSIBLE . SUCH INFORMATION SHALL BE TREATED AS CONFIDENTIAL IF THE MEMBER STATE SUPPLYING IT SO REQUESTS . 2 . THE COMMISSION SHALL ESTABLISH ANNUAL PROGRESS REPORTS ON THE BASIS OF THE INFORMATION SUPPLIED AND SHALL FORWARD THEM TO THE MEMBER STATES AND TO THE EUROPEAN PARLIAMENT . 3 . AT THE END OF THE COORDINATION PERIOD , THE COMMISSION , AFTER CONSULTING THE COMMITTEE , SHALL FORWARD TO THE MEMBER STATES AND TO THE EUROPEAN PARLIAMENT A GENERAL REPORT ON THE IMPLEMENTATION AND RESULTS OF THE PROJECT . IT SHALL PUBLISH THIS REPORT SIX MONTHS AFTER IT HAS BEEN FORWARDED TO THE MEMBER STATES UNLESS ONE OF THE MEMBER STATES OBJECTS . IN THE LATTER EVENT THE REPORT SHALL BE DISTRIBUTED , ON REQUEST , ONLY TO THOSE INSTITUTIONS AND UNDERTAKINGS WHOSE RESEARCH OR PRODUCTION ACTIVITIES JUSTIFY ACCESS TO THE RESULTS OF THE RESEARCH CARRIED OUT UNDER THIS PROJECT . THE COMMISSION MAY PROVIDE FOR THE REPORT TO REMAIN CONFIDENTIAL AND NOT TO BE DISCLOSED TO THIRD PARTIES . ARTICLE 6 IN ACCORDANCE WITH ARTICLE 228 OF THE TREATY THE COMMUNITY MAY CONCLUDE AN AGREEMENT WITH THIRD STATES , AND IN PARTICULAR WITH THOSE PARTICIPATING IN COST , WITH A VIEW TO ENSURING COORDINATION BETWEEN THE COMMUNITY'S PROJECT AND THE CORRESPONDING PROGRAMMES IN THOSE STATES . DONE AT BRUSSELS , 13 DECEMBER 1982 . FOR THE COUNCIL THE PRESIDENT U . ELLEMANN-JENSEN ANNEX I PROJECT CONTENT 1 . A STUDY OF REQUIREMENTS FOR PRECISE NAVIGATION AND SHIP MANOEUVRING IN CONFINED AREAS UNDER VARIOUS HYDRO-METEOROLOGICAL CONDITIONS . 2 . A STUDY TO DEVELOP FACTORS AND CRITERIA THAT CAN SERVE AS A COMMON DETERMINANT FOR MARINE TRAFFIC PROBLEM DEFINITION . AS A SECOND STAGE APPLICATION OF THESE FACTORS AND CRITERIA TO EUROPEAN WATERS . 3 . AN INVENTORY OF EXISTING SHORE-BASED MARINE TRAFFIC SYSTEMS IN WESTERN EUROPE , STATING : - GEOGRAPHICAL COVERAGE , - TYPE OF SERVICE PROVIDED , - RULES GOVERNING OPERATION OF THE SERVICE , - TRAFFIC INTENSITY IN THE AREA , - TYPES OF TRAFFIC IN THE AREA . 4 . A STUDY OF VESSEL IDENTIFICATION METHODS , FOR USE BOTH IN THE CONTROL OF TRAFFIC BY THE MONITORING STATIONS AND IN SHIP-TO-SHIP COMMUNICATIONS . 5 . A STUDY OF METHODS TO ENABLE THE MONITORING STATIONS TO PINPOINT AND TRACK A VESSEL WITH ACCURACY . 6 . METHODS OF SHORE-TO-SHIP AND SHIP-TO-SHIP COMMUNICATION AND DATA EXCHANGE SYSTEMS BETWEEN MONITORING STATIONS AND SHIPS . 7 . A STUDY OF THE HARMONIZATION OF THE PROCEDURES OF TRAFFIC , INFORMATION AND GUIDANCE SERVICES FOR SHIPPING IN WESTERN EUROPE . AMONG THE INTERNATIONAL ORGANIZATIONS WITH MOST COMPETENCE IN THIS AREA WHICH HAVE BEEN OR ARE WORKING ON THE ABOVE RESEARCH TOPICS ARE THE FOLLOWING : - INTERNATIONAL MARITIME ORGANIZATION ( IMO ) , - INTERNATIONAL ASSOCIATION OF LIGHTHOUSE AUTHORITIES ( IALA ) , - INTERNATIONAL ASSOCIATION OF PORTS AND HARBOURS ( IAPH ) . THIS LIST IS NOT EXHAUSTIVE . ANNEX II TERMS OF REFERENCE AND COMPOSITION OF THE CONCERTED ACTION COMMITTEE FOR SHORE-BASED MARINE NAVIGATION AID SYSTEMS 1 . THE COMMITTEE SHALL : 1.1 . CONTRIBUTE TO THE OPTIMUM IMPLEMENTATION OF THE PROJECT BY GIVING ITS OPINION ON ALL ASPECTS OF ITS PROGRESS ; 1.2 . EVALUATE THE RESULTS OF THE PROJECT AND DRAW CONCLUSIONS AS TO THEIR APPLICATION ; 1.3 . BE RESPONSIBLE FOR THE EXCHANGE OF INFORMATION REFERRED TO IN ARTICLE 5 ( 1 ) ; 1.4 . KEEP TRACK OF NATIONAL RESEARCH WORK CARRIED OUT IN THE FIELDS COVERED BY THE PROJECT , IN PARTICULAR BY KEEPING ITSELF INFORMED ABOUT SCIENTIFIC AND TECHNICAL DEVELOPMENTS WHICH MIGHT HAVE AN INFLUENCE ON ITS IMPLEMENTATION ; 1.5 . TAKE CARE TO AVOID DUPLICATING STUDIES AND RESEARCH WORK BEING CARRIED OUT BY THE COMPETENT INTERNATIONAL ORGANIZATIONS , TAKING ACCOUNT OF THE INTERNATIONAL FRAMEWORK IN WHICH CERTAIN PROVISIONS SHOULD , WHERE NECESSARY , BE ADOPTED ; 1.6 . PROVIDE GUIDELINES FOR THE PROJECT LEADER ; 1.7 . ASSIST THE COMMISSION IN THE SELECTION OF CONTRACTORS AND THE ALLOCATION OF THE CORRESPONDING APPROPRIATIONS . 2 . THE COMMITTEE'S REPORTS AND OPINIONS SHALL BE FORWARDED TO THE COMMISSION AND THE MEMBER STATES TAKING PART IN THE PROJECT . THE COMMISSION SHALL FORWARD THESE OPINIONS TO CREST . 3 . THE COMMITTEE SHALL BE COMPOSED OF THE PERSONS RESPONSIBLE FOR COORDINATING THE NATIONAL RESEARCH ACTIVITIES INCLUDED IN THE PROJECT , A DELEGATE FROM THE COMMISSION AND THE PROJECT LEADER . EACH MEMBER MAY BE ACCOMPANIED BY EXPERTS . WHEREVER IT DEEMS IT IS USEFUL , THE COMMITTEE MAY INVITE OBSERVERS FROM THE RELEVANT INTERNATIONAL ORGANIZATIONS ( SEE ANNEX I ) .